      Case 1:21-cv-00064-LG-JCG Document 25 Filed 04/07/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CABRERA SERVICES, INC.                                               PLAINTIFF

v.                                                Cause No. 1:21-CV-31-LG-JCG

APTIM FEDERAL SERVICES, LLC
                                                      DEFENDANT/COUNTER-
                                                               PLAINTIFF
v.

CABRERA SERVICES, INC.
                                                       COUNTER-DEFENDANT

APTIM FEDERAL SERVICES, LLC                          THIRD-PARTY PLAINTIFF

v.

BECC, INC.                                        THIRD-PARTY DEFENDANT

                                 consolidated with
ROLLCON, LLC                                                         PLAINTIFF

v.                                              Cause No. 1:21-CV-64-HSO-JCG

CABRERA SERVICES, INC.
                                                                   DEFENDANT

CABRERA SERVICES, INC.                               THIRD-PARTY PLAINTIFF

v.

APTIM FEDERAL SERVICES, LLC                       THIRD-PARTY DEFENDANT

      ORDER GRANTING UNOPPOSED MOTION TO CONSOLIDATE

      BEFORE THE COURT is the [47] Unopposed Motion to Consolidate filed by

Rollcon, LLC (“Rollcon”). After due consideration, the Court finds that the Motion

should be granted.
         Case 1:21-cv-00064-LG-JCG Document 25 Filed 04/07/21 Page 2 of 3




         Both lawsuits at issue in this Motion to Consolidate were originally filed in

the United States District Court for the District of Connecticut. The first lawsuit,

Cabrera Servs., Inc. v. APTIM Fed’l Servs., LLC, involves a breach of contract claim

by a subcontractor, Cabrera Services, Inc. (“Cabrera”), against APTIM Federal

Services, LLC (“APTIM”) for amounts due under the subject subcontract. APTIM

filed a counterclaim against Cabrera. APTIM later filed a third-party complaint

against Third-Party Defendant BECC, Inc. (“BECC”). In the second lawsuit, styled

Rollcon, LLC v. Cabrera Servs., Inc., the plaintiff, Rollcon, a subcontractor of

Cabrera, asserts another breach of contract claim against Cabrera. In that lawsuit,

Cabrera filed a third-party complaint against APTIM, asserting that APTIM owes

indemnity to Cabrera for Rollcon’s claims and reasserting its breach of contract

claim.

         On November 13, 2020, the Court in the first-filed case, Cabrera Servs., Inc.

v. APTIM Fed’l Servs., LLC, ordered the cases consolidated. After consolidation, the

cases were transferred to this Court. The cases were transferred separately and are

now styled Cabrera Servs., Inc. v. APTIM Fed’l Servs., LLC, No. 1:21-cv-31-LG-JCG

and Rollcon, LLC v. Cabrera Servs., Inc., 1:21-cv-64-HSO-JCG. Rollcon moves to

reconsolidate the cases pursuant to the District of Connecticut’s order and the

agreement of the parties.

         Rule 42 of the Federal Rules of Civil Procedure provides that where “actions

before the court involve a common question of law or fact, the court may: (1) join for

hearing or trial any or all matters at issue in the actions; (2) consolidate the actions;
      Case 1:21-cv-00064-LG-JCG Document 25 Filed 04/07/21 Page 3 of 3




or (3) issue any other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P.

42(a). The Court has broad discretion in determining whether and to what extent to

consolidate cases. Ctr. for Biological Diversity, Inc. v. BP Am. Prod. Co., 704 F.3d

413, 432 (5th Cir. 2013) (“The trial court’s managerial power is especially strong

and flexible in matters of consolidation.”) (quoting In re Air Crash Disaster at Fla.

Everglades on Dec. 29, 1972, 549 F.2d 1006, 1013 (5th Cir. 1977)).

      Here, the Court will exercise its discretion and order consolidation. Because

the two lawsuits involve common issues of law and fact, and because the District of

Connecticut has already determined that consolidation is “[i]n the interest of

judicial economy,” (See Order Consol., ECF No. 22), the Motion to Consolidate

should be granted.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [47]

Unopposed Motion to Consolidate filed by Rollcon, LLC is GRANTED. Civil Action

No. 1:21cv64 shall be consolidated with Civil Action No. 1:21cv31. Cabrera Servs.,

Inc. v. APRIM Fed’l Servs., LLC, Civil Action No. 1:21cv31-LG-JCG shall serve as

the lead case with Rollcon, LLC v. Cabrera Servs., Inc. designated as a member

case. All subsequent pleadings relating to these causes of action should be filed in

the lead case only.

      SO ORDERED AND ADJUDGED this the 7th day of April, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
